Case 2:15-cr-20283-GCS-MKM ECF No. 421, PageID.4169 Filed 12/02/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

      Plaintiff,
                                                 Case No. 15-20283
 v.
                                                 Hon. George Caram Steeh
 SASHANTI MORRIS,

      Defendant.
 _____________________________/

              ORDER DENYING MOTION FOR RESIDENTIAL
             RE-ENTRY CENTER PLACEMENT (ECF NO. 420)

      On October 23, 2020, Defendant Sashanti Morris submitted a letter to

 the court, seeking placement in a residential re-entry center (RRC) for the

 final twelve months of her sentence. The Bureau of Prisons (BOP), not the

 court, has the discretionary authority to place an inmate in an RRC. See 18

 U.S.C. § 3624(c)(1), as amended by the Second Chance Act of 2007, Pub.

 L. No. 110–199, § 251, 122 Stat. 657 (2008). In evaluating an inmate for

 RRC placement, the BOP considers several factors, including the court’s

 recommendation, which is not binding. 18 U.S.C. § 3621(b). “The decision

 to place an inmate in a pre-release community confinement is discretionary

 and will be ‘determined on an individual basis’ according to the factors in 18

 U.S.C. § 3621(b).” United States v. George, 2018 WL 2148179 at *2 (E.D.
                                         -1-
Case 2:15-cr-20283-GCS-MKM ECF No. 421, PageID.4170 Filed 12/02/20 Page 2 of 3




 Mich. May 10, 2018). See also 18 U.S.C. § 3624(c). These factors are as

 follows:

             (1) the resources of the facility contemplated;
             (2) the nature and circumstances of the offense;
             (3) the history and characteristics of the prisoner;
             (4) any statement by the court that imposed the sentence--
                   (A) concerning the purposes for which the sentence to
                   imprisonment was determined to be warranted; or
                   (B) recommending a type of penal or correctional facility
                   as appropriate; and
             (5) any pertinent policy statement issued by the Sentencing
             Commission pursuant to section 994(a)(2) of title 28.

 18 U.S.C.A. § 3621(b). The statute further provides that “[a]ny order,

 recommendation, or request by a sentencing court that a convicted person

 serve a term of imprisonment in a community corrections facility shall have

 no binding effect on the authority of the Bureau under this section to

 determine or change the place of imprisonment of that person.” Id.

       Morris has not indicated whether the BOP has evaluated her for RRC

 placement. To the extent she is requesting that the court order RRC

 placement, her request is denied because that decision is within the

 exclusive purview of the BOP. See 18 U.S.C.A. § 3621(b) (“[A] designation

 of a place of imprisonment under this subsection is not reviewable by any

 court.”).




                                         -2-
Case 2:15-cr-20283-GCS-MKM ECF No. 421, PageID.4171 Filed 12/02/20 Page 3 of 3




      To the extent that Morris seeks the court’s non-binding

 recommendation, the court is not inclined to make a recommendation for or

 against RRC placement. As other courts have recognized, the BOP is in

 the best position to determine whether placement in a community

 corrections facility is appropriate. See George, 2018 WL 2148179 at *3

 (“The BOP has the most complete and accurate information regarding the

 five factors to make an individual determination regarding Defendant’s

 placement.”); United States v. Franklin, No. 15-20283, 2019 WL 4942033,

 at *1 (E.D. Mich. Oct. 8, 2019); United States v. Brooks, 2019 WL 118593

 (W.D. Ky. Jan. 7, 2019); United States v. Parks, 2018 WL 3135940 at *1

 (N.D. Ohio June 27, 2018).

      Accordingly, IT IS HEREBY ORDERED that Morris’s motion for RRC

 placement (ECF No. 420) is DENIED.

 Dated: December 2, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 December 2, 2020, by electronic and/or ordinary mail and also
                    on Sashanti Morris #54485-039 FCI Hazelton, Federal
                            Correctional Institution, P.O. Box 5000,
                                  Bruceton Mills, WV 26525.

                                       s/Brianna Sauve
                                         Deputy Clerk



                                                -3-
